Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/21 has been entered.

DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 01/27/21. Claims 1-4, 8-9, 13-18, and 20 are currently pending in the application, with claims 13-16 having being withdrawn.  Accordingly, claims 1-4, 8-9, 13-18, and 20 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  



Applicant’s argument with respect to the 103(a) rejection has been fully considered.  In light of Applicant’s amendment and Affidavit demonstrating that the use of particular amounts of limonene, fatty alcohol ethoxylate with HLB from 7-12, and anionic surfactant wetting agent, such rejection is now moot.  Consequently, the 103(a) rejection over Messerschmidt et al. in view of Schlotterbeck et al. of claims 1-4, 8-10, 17-18, and 20 is hereby withdrawn.

	
					Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 8-9, 13-18, and 20 are allowed since no prior art exists or suggests the compound of insecticide delineated in claim 1 and compositions thereof containing specific dosage range of limonene, fatty alcohol ethoxylate with HLB only in the range of 7 to 12, and specific dosage range of anionic surfactant wetting agent and given that applicant has demonstrates stability with particular ethoxylate of HLB ranging from 7 to 12, the examiner maintains that such claims are non-obvious and therefore allowable.

This application is in condition for allowance except for the following formal matters: 
.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Claims 1-4, 8-9, 13-18, and 20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/           
Primary Examiner, Art Unit 1627                                                                                                                                                                                             
03/13/2021